Case 4:19-cv-00180-ALM-KPJ Document 188-1 Filed 01/28/20 Page 1 of 3 PageID #: 4224




                                 Exhibit 1
Case 4:19-cv-00180-ALM-KPJ Document 188-1 Filed 01/28/20 Page 2 of 3 PageID #: 4225

                                            TY CLEVENGER
                                                 P.O. Box 20753
                                         Brooklyn, New York 11202-0753
      telephone: 979.985.5289                                                   tyclevenger@yahoo.com
      facsimile: 979.530.9523                                                   Texas Bar No. 24034380


      January 27, 2020

      The Hon. John H. Durham, U.S. Attorney
      District of Connecticut
      157 Church Street, Floor 25
      New Haven, Connecticut 06510
      john.durham@usdoj.gov

      The Hon. Richard Donoghue, U.S. Attorney
      Eastern District of New York
      271 Cadman Plaza East
      Brooklyn, New York 11201
      richard.donoghue@usdoj.gov

      The Hon. Michael E. Horowitz, Inspector General
      U.S. Department of Justice
      950 Pennsylvania Avenue NW, Suite 4706
      Washington, DC 20530
      michael.e.horowitz@usdoj.gov

               Re:      Ty Clevenger v. U.S. Department of Justice, et al., Civil Action No. 18-
                        CV-01568 (WFK) (LB)

      Mr. Durham, Mr. Donoghue and Mr. Horowitz:

               I wish to file a criminal complaint regarding false statements made by FBI
      Section Chief David M. Hardy in two affidavits filed in the FOIA case identified above. I
      requested FBI records pertaining to Seth Rich, who allegedly was the source of
      Democratic National Committee emails published by Wikileaks in 2016 (rather than
      Russian hackers). In the affidavits (attached to the email version of this letter), Mr. Hardy
      testified that his office conducted a reasonable search, and it found no responsive records.

              New evidence proves otherwise, and it appears that Mr. Hardy has perpetrated a
      fraud on the court. Judicial Watch recently published documents that it obtained in
      response to a FOIA request for communications between former FBI agent Peter Strzok
      and former FBI attorney Lisa Page (https://www.judicialwatch.org/wp-
      content/uploads/2020/01/JW-v-DOJ-Strzok-Page-Prod-16-00154.pdf), and I would direct
      your attention to pages 123-125. In those pages, you will find a heavily-redacted email
      discussion regarding Mr. Rich. Note that the header on those emails is “Seth Rich.”

             I defy Mr. Hardy to provide an innocent explanation for his office’s failure to
      produce these emails, and I suspect the misconduct reaches far beyond my specific FOIA
      request. Several facts are worth noting:
Case 4:19-cv-00180-ALM-KPJ Document 188-1 Filed 01/28/20 Page 3 of 3 PageID #: 4226



            •   Mr. Hardy touts the reasonableness of relying on the FBI’s Central Records
                System (“CRS”), but note that CRS does not search the FBI email system. That
                sort of half-baked, designed-to-fail search methodology would never be tolerated
                in litigation among private parties, yet it appears to be standard operating
                procedure at the FBI. And note that when I asked the FBI to search its email
                systems, it arbitrarily refused.

            •   Mr. Hardy’s staff purportedly searched for “Seth Conrad Rich” but failed to
                search for “Seth Rich,” another tactic designed to exclude responsive records.

            •   According to Mr. Hardy’s affidavit, the only records indexed by CRS are those
                that are manually designated by FBI personnel. Undoubtedly, FBI personnel
                know that they can immunize their email communications from FOIA requests
                simply by omitting the subject matter from the CRS, because Mr. Hardy will
                subsequently declare (1) that a CRS search is sufficient and (2) there is no need to
                conduct an email search.

              I have previously written to Mr. Durham regarding evidence that the FBI was
      hiding information about Mr. Rich, and I have attached a December 13, 2019 order
      issued in Butowsky v. Folkenflik, Case No. 4:18-cv-00442-ALM-CMC (E.D. Tex.).
      Please see pages 23-29 in particular. Finally, I have attached an October 8, 2019 reply in
      the FOIA case, and it notes a previous occasion wherein Mr. Hardy provided inaccurate
      information to a court.

              It appears that FBI personnel are deliberately hiding records about Seth Rich and
      deliberately deceiving the court about the reasonableness of their searches for those
      records. Worse, this sort of bad-faith non-compliance appears to be the norm.

             I request that your respective offices investigate to determine whether responsive
      information has been withheld intentionally, and whether Mr. Hardy knowingly
      submitted false affidavits to the U.S. District Court for the Eastern District of New York.

                Thank you for your consideration.

                Respectfully,

                Ty Clevenger


                Ty Clevenger

      cc:       The Hon. Lois Bloom, Magistrate Judge
                      U.S. District Court, Eastern District of New York
                Ms. Kathleen Mahoney, Asst. U.S. Attorney
                      Eastern District of New York
                Mr. Robert Wells, Asst. U.S. Attorney
                      Eastern District of Texas
